Citation Nr: 0621028	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  02-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 through May 
1967.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The veteran testified before a Decision Review Officer (DRO) 
in June 2002.  A transcript of the hearing is of record.

Additionally, the veteran initially appealed a claim for 
entitlement to service connection for bilateral residuals of 
a cold injury.  However, prior to being certified to the 
Board, the appeal was fully resolved by the RO in a rating 
decision dated April 2006.  


FINDING OF FACT

The veteran's low back disability was not incurred in, nor 
was the result of any incidence of service.


CONCLUSION OF LAW

The low back disability was not incurred in, or the result of 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  In the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran concerning this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board concludes below that the preponderance of 
the evidence is against the appellant's claim for service 
connection.  Thus, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in January 2001 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

The Board notes that the veteran' medical records have been 
obtained, as have the pertinent VA outpatient and private 
medical records identified by the veteran.  The veteran was 
also afforded a VA examination.  The veteran indicated during 
his hearing that he received treatment for his back 
disability three months after leaving service, but that the 
doctor's office not longer exists and the veteran is unable 
to locate the doctor who treated him.  The veteran has not 
identified any other outstanding evidence and the Board is 
similarly unaware of any such evidence.  Therefore the Board 
is satisfied that the VA has complied with the duty to assist 
requirements of the VCAA.

Thus, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  


History and Analysis

The veteran contends that he injured his back due to his 
involvement in a motor vehicle accident while serving on 
active duty.

Review of the veteran's service medical records reveal a 
normal spine on physical examination and report of medical 
history upon entrance into service.  The service medical 
records also show that the veteran was involved in an 
automobile accident in June 1966.  The veteran was treated 
for injuries including injuries to his left elbow, left 
tibia, and his chest.  However, there was no mention of any 
treatment for a back injury as a result of that accident.  
Furthermore, there is no other mention of any complaints of, 
or treatment for, back pain or a back injury during service.  
Moreover, the veteran served on active duty until May 1967, 
when he was discharged.  Upon discharge, the veteran's report 
of medical history and report of medical examination both 
noted a normal spine.

The veteran was afforded a hearing in conjunction with his 
claim.  During the hearing, the veteran indicated that he had 
received treatment for his back injury and back pain during 
service, but did not know if it was noted in his medical 
records.  As stated above, the medical records are silent as 
to any complaints of, or treatment for a back injury or back 
pain.  Additionally, the veteran stated that he had received 
treatment for his alleged back injury three months after 
discharge from service.  However, the veteran also stated 
that he is unable to locate the doctor who treated him, that 
the office no longer exists, and that he is unable to obtain 
records for any treatment that may have been rendered.

The veteran submitted VA outpatient and private medical 
records to substantiate his claim.  These records can be 
summarized as follows.  The records clearly show complaints 
of, and treatment for, a chronic back disability.  

However, the medical records also contain history given by 
the veteran of two post-service motor vehicle accidents, in 
1986 and December 2000, in which the veteran injured his 
back.  See Treatment records dated April 2000, and letter 
from Dr. Z.B.F. dated January 2001.  The earliest mention of 
any back injury in the record is in a letter from a private 
physician providing treatment for back pain in 2000, and 
noting that the veteran related his current back pain to a 
motor vehicle accident in 1986.  The January 2001 letter from 
Dr. Z.B.F. also notes the veteran's involvement in another 
motor vehicle accident in December of 2000.  Furthermore, 
while the veteran gave a history of 30 years of low back pain 
in January 2002, an April 2000 treatment records shows that 
the veteran related his chronic low back pain to his 1986 
motor vehicle accident.  Interestingly, while these records 
contain a history of motor vehicle accidents in 1986 and 2000 
resulting in back injuries, they are silent as to any history 
of a back injury occurring in the 1966 motor vehicle accident 
that occurred in service.

Additionally, the veteran was afforded a VA examination in 
July 2002.  During the examination, the veteran gave a 
history of being involved in a motor vehicle accident during 
service in 1966.  The Board notes, however, that the veteran 
did not give a history of being involved in subsequent 
accidents in 1986 and in 2000.  The examiner provided a 
diagnosis of chronic low back pain/strain and noted that x-
rays showed minimal degenerative disc disease.  The examiner 
opined that any degenerative disc disease would be traumatic 
in nature.
While the VA outpatient and private medical records show 
complaints of chronic back pain and treatment for a back 
disability, there is no objective medical evidence that the 
veteran's back disability was caused during active service, 
or that the disability manifested within one year after 
discharge from service.  Furthermore, the first indication of 
any complaints of back pain, or treatment for any back injury 
occurred in April 2000, with the veteran giving a history 
relating the chronic pain to his 1986 motor vehicle accident.  
Finally, the veteran's own assertions are the only evidence 
indicating that his current disability is related to service.  
As a lay person, the veteran lacks the capacity to provide 
evidence that requires specialize knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The evidence of record does not show that the veteran 
developed a back disability until many years after service.  
The evidence also does not show that the veteran's back 
disability was caused or aggravated by any incidence of 
service.  Accordingly, the preponderance of the evidence is 
against entitlement to service connection for a back 
disability.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disability is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


